Case 1:20-cv-00313-JDL Document 1 Filed 08/28/20 Page 1 of 10                 PageID #: 1



                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MAINE


 JOAN GRAMER,                                *
                                             *
        Plaintiff,                           *
                                             *
 v.                                          *       CIVIL ACTION NO.
                                             *
 MAINE COMMUNITY COLLEGE                     *
 SYSTEM BOARD OF TRUSTEES,                   *
 MAINE COMMUNITY COLLEGE                     *
 SYSTEM, KENNEBEC VALLEY                     *
 COMMUNITY COLLEGE*
      Defendants.                            *


                            COMPLAINT
                       JURY TRIAL REQUESTED
              DECLARATORY AND INJUNCTIVE RELIEF SOUGHT


        Plaintiff, Joan Gramer, by and her undersigned attorneys, hereby complains
 against Defendants, Board of Trustees of the Maine Community College System, Maine
 Community College System, and Kennebec Valley Community College as follows:
                                I.     INTRODUCTION
        1.      This is a civil rights action by Plaintiff, Joan Gramer, against the Maine
 Community College System Board of Trustees, for injunctive relief, civil penal damages,
 compensatory damages, attorneys fees and litigation expenses and for other relief arising
 from Defendants’ exclusion of Ms. Gramer from its programs because of her disability.
 Joan Gramer, a resident of Unity, Maine, is a qualified individual who was accepted into
 the Kennebec Valley Community College System (KVCC) Culinary Arts Program in
 May 2018. However, Defendants revoked its admission of the Ms. Gramer to the KVCC
 Culinary Arts Program and thereafter excluded her from all KVCC Culinary Arts
 Program classes, because the Defendants learned that she had physical limitations
 resulting from a stroke that she had suffered in August 2017. Defendants’ decision to
 REVOKE Ms. Gramer’s Admission to its culinary program and its decision to
 EXCLUDE her from its Culinary Arts Program classes were based on stereotypes and

                                            1
Case 1:20-cv-00313-JDL Document 1 Filed 08/28/20 Page 2 of 10                    PageID #: 2



 assumptions, and not on any individualized determination of the Plaintiff’s actual
 abilities.
                                     II.         JURISDICTION
          2.     These actions arise under Title II of the Americans with Disabilities Act of
 1990 (“ADA”), 42, U.S.C. § 12131-12134, Section 504 of the Rehabilitation Act of 1973,
 29 U.S.C. § 794 ( “Section 504”)) and the Maine Human Rights Act, 5 M.R.S.A. § 4591
 and 4592(1), (4) and (5) (“MHRA”).
          3.     This court has subject matter jurisdiction over Plaintiff’s federal claims
 pursuant to 28 U.S.C. § 1331, and 28 U.S.C. §§ 1343A (3) and (4).
          4.     This court has supplemental subject matter jurisdiction over Plaintiff’s
 state law claim pursuant to 28 U.S.C.§ 1367(a).
          4.     Declaratory, injunctive, and other appropriate relief is authorized pursuant
 to 28 U.S.C. §§ 2201 and 2202, 42 U.S.C. § 1983, 29 U.S.C. § 794 and 42 U.S.C. §
 12132.
          5.     Venue is proper under 28 U.S.C. § 1391(b) (1) & (2).
                              III.    PROCEDURAL HISTORY
          6.     Prior to filing this civil action, Ms. Gramer filed a timely charge of
 discrimination on the basis of disability with the Maine Human Rights Commission.
          7.     The Commission found reasonable grounds to believe that discrimination
 occurred by Defendants.
          8.     Following the finding of reasonable grounds to believe discrimination
 occurred, the parties failed, within 90 days after that finding, to enter a conciliation
 agreement to which the individual plaintiff was a party.
          9.     On June 1, 2020, the Commission issued a failed conciliation letter
 authorizing Ms. Gramer to bring suit under the Maine Human Rights Act within 90 days
 of issuance of the letter.
                                           IV.     PARTIES
          10.    Joan Gramer is a 73-year-old resident of the Town of Unity, County of
 Waldo, in the State of Maine.        Ms. Gramer meets the essential eligibility requirements
 for receipt of goods and services from Defendants. Ms. Gramer is a qualified individual
 with a disability pursuant to the Maine Human Rights Act, the Americans with

                                                    2
Case 1:20-cv-00313-JDL Document 1 Filed 08/28/20 Page 3 of 10                    PageID #: 3



 Disabilities Act and Section 504 of the Rehabilitation Act of 1973. Ms. Gramer was, at
 all times, able to participate in Defendants’ culinary arts program with or without
 reasonable modification.
        11.     Defendants, Maine Community College System Board of Trustees is
 responsible for the oversight and administration of the Maine Community College
 System, 20-A M.R.S. 12706(2), which is a body corporate and politic and a public
 instrumentality of the State of Maine. 20-A M.R.S. 12702. Defendants are a public entity
 and public accommodations within the meaning of the MHRA, Title II of the ADA and
 Section 504. Defendants are also an educational system as defined by the MHRA, 5
 M.R.S. §4553(2-A).
        12.     At all relevant times to this Complaint, Defendants received federal
 financial assistance and is therefore subject to the requirements of Section 504.
                            V.      JURY TRIAL DEMANDED
        13.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby
 demands a jury trial on all issues triable as of right of jury.
                                        VI.     FACTS
        14.     On or about May 2018, Joan Gramer applied for acceptance into the
 Kennebec Valley Community College (“KVCC”) Culinary Arts Program. KVCC is
 part of the Maine Community College System.
        15.     KVCC found that Ms. Gramer met all requirements and was qualified to
 participate in the program.
        16.     On or about August 3, 2018, Ms. Gramer was accepted into the KVCC
 Culinary Arts Program. KVCC indicated in the acceptance letter that they were
 impressed with Ms. Gramer’s application.
        17.     Ms. Gramer had a stroke in August of 2017, resulting in left
 hemiparesis/neglect. For Ms. Gramer, this meant that she had limited use of her left hand
 and arm, and she requires a walker or a wheelchair, for mobility, due to challenges with
 her balance. Ms. Gramer has substantial limitations in major life activities including,
 for example, walking, standing, lifting and bending, as well as substantial limitations
 in major bodily functions, including neurological functions, circulatory functions and
 muscular functions.

                                                3
Case 1:20-cv-00313-JDL Document 1 Filed 08/28/20 Page 4 of 10                PageID #: 4



        18.     Ms. Gramer’s stroke is an acquired brain injury, and she receives
 services for her disability.
        19.     Ms. Gramer has a disability, was regarded as disabled by the
 Defendants, and she has a record of disability, all within the meaning of the
 Americans with Disabilities Act (ADA), the Maine Human Rights Act (MHRA) and
 Section 504 of the Rehabilitation Act of 1973 ("Section 504"). Ms. Gramer also has
 per se disabilities pursuant to the MHRA.
        20.     After being accepted into the KVCC Culinary Arts Program, Ms. Gramer
 informed KVCC that she would require reasonable modifications to enable her to
 successfully participate in the Culinary Arts Program.
        21.     On or about August 8, 2018, Ms. Gramer provided documentation of
 her disability from her treatment provider, which verified Ms. Gramer’s disability,
 her need for accommodations, and also invited KVCC to contact her with any
 questions.
        22.     KVCC never asked for additional information from Ms. Gramer’s
 provider, nor requested additional consultation regarding Ms. Gramer’s need for
 accommodation, prior to excluding her from its program.
        23.     On or about August 22, 2018, the parties had a meeting to discuss
 reasonable modification issues.
        24.     At the meeting, Ms. Gramer discussed reasonable modifications she
 would need to participate in the culinary arts program, including permission for her
 husband to act, free of charge, as her personal aide for the purpose of performing
 certain physical tasks including for example moving and lifting certain heavy
 equipment and supplies.
        25.     KVCC expressed concern about allowing Ms. Gramer’s husband to
 provide assistance for physical tasks because the course is graded. To address
 KVCC’s concerns Ms. Gramer offered and asked for permission to audit the culinary
 classes, so she wouldn’t be in competition with any of the graded students. The
 Culinary Arts Program Director indicated they would get back to Ms. Gramer on
 this, but they never did.



                                             4
Case 1:20-cv-00313-JDL Document 1 Filed 08/28/20 Page 5 of 10                   PageID #: 5



        26.     Two days after the meeting, on or about August 24, 2018, KVCC
 notified Ms. Gramer that her acceptance into the culinary arts program had been
 revoked and her requests for reasonable modifications were denied, stating: "[A]fter
 careful review of your request... we have determined that your physical limitations do
 not allow you to perform the essential functions of the program [and] having a
 personal aid[e] perform skills on which students are graded fundamentally alters the
 nature of the program and is therefore not a reasonable accommodation."
        27.     Ms. Gramer meets all eligibility criteria and is a qualified individual with
 a disability who is able to participate in the Culinary Arts Program with reasonable
 accommodation.
        28.     The Community College System is statutorily directed to “provide, directly
 or through contractual or other arrangements, remedial and special training and education
 programs for disadvantaged and handicapped persons, designed to enable them to make
 maximum use of their aptitudes and abilities and achieve meaningful employment and economic
 self-sufficiency.” 20-A M.R.S. § 12704(6) (emphasis added).
        29.     KVCC’s decision to refuse admittance to Ms. Gramer was not based on
 her individual circumstances or on objective medical evidence, but on generalities and
 stereotypes.
        30.     Defendant, KVCC, a public accommodation, failed to make reasonable
 modifications in its policies, practices or procedures, when those modifications were
 necessary to afford the goods, services, facilities, privileges advantages, to Ms.
 Gramer, an individual with a disability, in violation of the MHRA, ADA and Section
 504.
        31.     Defendant KVCC, a public accommodation, excluded Ms. Gramer from
 participation in and denied her the benefits of its services, programs or activities, and
 subjected her to discrimination, in violation of the MHRA, ADA and Section 504,
 and such discrimination is continuing, as Defendants still refuses to admit Ms.
 Gramer into its culinary program classes.
        32.     Following her stroke in August 2017, Ms. Gamer, a lifelong cook and
 baker, continued to cook and bake, right up to the present.



                                               5
Case 1:20-cv-00313-JDL Document 1 Filed 08/28/20 Page 6 of 10                      PageID #: 6



         33.     After KVCC’s decision to Revoke Ms. Gramer’s Admission and its
 subsequent decision to Exclude her from its Culinary Arts Program, Ms. Gramer
 successfully attended four hands-on baking classes sponsored by King Arthur Flour in
 Vermont, which came at a significant expense to her and required out-of-state-travel for
 her with her wheelchair. While at King Arthur, Ms. Gramer baked a variety of items, as
 she routinely does at home.
         34.     Plaintiff filed a Complaint with the Maine Human Rights Commission.
 On or about March 2, 2020, the Maine Human Rights Commission found there were
 Reasonable Grounds to believe that Kennebec Valley Community College had
 discriminated against Joan Gramer, on the basis of disability.


                               VII.   CLAIMS FOR RELIEF


                                           COUNT I
                               (Americans with Disabilities Act)

         35.     Plaintiff repeats the allegations set forth in paragraphs 1 through 34 as if
 fully set forth herein.
         36.     Ms. Gramer is a qualified person with disability. She has record of having
 a Disability and Defendants have regarded Ms. Gramer as a person with a disability. Her
 physical conditions substantially limit her major life activities.
         37.     Ms. Gramer is a qualified person with disabilities, in that she is capable of
 safely participating in the Culinary Arts Program with necessary services, and she meets
 the essential eligibility requirements that require modification to the rules, policies, and
 practices of that program, 42 U.S.C. §12131.
         38.     Defendants have failed to make reasonable modifications in its policies,
 practices or procedures, when modifications were necessary to afford the goods, services,
 facilities, privileges, advantages or accommodations to Plaintiff, Joan Gramer.
         39.     Defendants have engaged in discrimination against Ms. Gramer in
 violation of the Americans with Disabilities Act, 42 U.S.C. § 12133.




                                               6
Case 1:20-cv-00313-JDL Document 1 Filed 08/28/20 Page 7 of 10                      PageID #: 7



        40.      Defendants’ refusal to agree to reasonable modification of its rules
 deprives Ms. Gramer of access to the services of KVCC Culinary Arts Program. This
 constitutes unlawful discrimination in violation of the Americans with Disabilities Act,
 42 U.S.C. §§ 12132 & 12133.
                                             COUNT II
                       (Section 504 of the Rehabilitation Act of 1974)
         41.     Plaintiff repeats the allegations set forth in paragraphs 1 through 40 as if
 fully set forth herein.
         42.     As a recipient of federal financial assistance, the Community College
 System is subject to Section 504 of the Rehabilitation Act, 29 U.S.C. §794(a), and its
 implementing regulation, 28 C.F.R. §41.51(d).
         43.     Plaintiff is a “qualified individual with a disability” within the meaning of
 Section 504 of the Rehabilitation Act, because she has physical impairments that
 substantially limit one or more major life activities, and she meets the essential eligibility
 requirements for the Defendants’ Culinary Arts Program classes.
         44.     Defendants’ failure to modify it policies, practices or procedures
 constitutes unlawful discrimination in violation of Section 504 of the Rehabilitation Act,
 29 U.S.C. §794, and its implementing regulation, 28 C.F.R. §41.51(d).
         45.     Defendants have failed to make reasonable modifications in policies,
 practices or procedures, when modifications are necessary to afford the goods, services,
 facilities, privileges, advantages or accommodations to Plaintiff. Defendants are in
 violation of 29 USC §794.


                                             COUNT III
                                 (Maine Human Rights Act)
         46.     Plaintiff repeats and realleges the allegations set forth in paragraphs 1
 through 45, as if fully set forth herein.
         47.     The Maine Human Rights Act was enacted in 1971 to acknowledge "the
 basic human right to a life with dignity " by preventing discrimination in employment,
 housing or access to public accommodations, as well as in the extension of credit and in
 education. 5 M.R.S. § 4552.

                                                 7
Case 1:20-cv-00313-JDL Document 1 Filed 08/28/20 Page 8 of 10                        PageID #: 8



         48.     Subchapter 5 of the Maine Human Rights Act guarantees every individual
 “[t]he opportunity . . . to have equal access to places of public
 accommodation without discrimination because of . . . disability.” 5 M.R.S. § 4591.
         49. “Public accommodation” includes “an establishment of the State or local
 government.” 5 M.R.S. § 4553 (8). Public accommodation means a public entity or
 private entity that owns, leases, leases to or operates a place of public accommodation;
 “public entity” in turn means state or local government or any
 department, agency, special purpose district or other instrumentality of the State or
 local government. 5 M.R.S. § 4553 (8-B); (8-C)(A)(B).


         50.     The MHRA declares it a denial of public accommodation “[f]or any public
 accommodation or any person who is the operator, manager, agent or employee of any
 place of public accommodation to directly or indirectly refuse, discriminate against or in
 any manner withhold from or deny the full and equal enjoyment to any person, on
 account of . . . disability . . .” 5 M.R.S. § 4592 (1); 94-348 C.M.R. ch.7 § 7.02(A) (1997).
         51.     In providing services, a public entity shall not afford an individual with a
 disability, or class of individuals, with an opportunity to participate in or benefit from the
 aid, benefit, or service that is not equal to that afforded others; nor may a public entity
 provide individuals with disabilities an aid, benefit, or service that is not as effective in
 affording equal opportunity to gain the same result or benefit as provided to others. 94-
 348 C.M.R. ch.7, § 7.03(B), (C) (1997).
         52.     Public accommodations must make reasonable modifications to their polic
 ies, practices, and procedures when necessary to avoid discrimination against
 individuals with disabilities. 94-348 C.M.R. ch. 7, § 7.16(A) (1997).
         53.     Furthermore, public accommodations “shall take those steps that may be
 necessary to ensure that no individual with a physical or mental disability is
 excluded, denied services, segregated or otherwise treated differently than other
 individuals because of the absence of auxiliary aids and services.” Id. § 7.17(A).
         54.     Defendants are a public entities and public accommodations, pursuant to
 Subchapter 5 of the Maine Human Rights Act.



                                                8
Case 1:20-cv-00313-JDL Document 1 Filed 08/28/20 Page 9 of 10                     PageID #: 9



         55.     The MHRA defines unlawful educational discrimination, in part, to "on
 the basis of disability... [e]xclude a person from participation in, deny a person the
 benefits of, or subject a person to, discrimination in any academic, extracurricular,
 research. occupational training or other program or activity." 5 M.R.S. § 4602(3)(A).
         56.     Moreover, a public school is a "place of public accommodation" under
 the MHRA. 5 M.R.S. § 4553(8)(J). It is unlawful public accommodations
 discrimination to ''withhold from or deny the full and equal enjoyment to any person,
 on account of race or color... any of the accommodations, advantages, facilities,
 goods, services or privileges of public accommodation, or in any manner
 discriminate against any person in the price, terms or conditions upon which access
 to accommodation, advantages, facilities, goods, services and privileges may
 depend." 5 M.R.S. § 4592.
         57.     Defendants have violated the MHRA in the same manner as alleged under
 Count I, Violation of the ADA and Count II, violation of Section 504. See Flood v. Bank
 of America Corp., 780 F.3d 1 (1st Cir. 2015) (holding that by closely tracking federal
 employment discrimination law, the Maine Legislature intended courts to look to federal
 case law to provide significant guidance in the construction of the Maine Human Rights
 Act).
         58.     Plaintiffs are entitled to civil penal damages, injunctive and declaratory
 relief, and attorney’s fees and costs.




                                          PRAYER FOR RELIEF


  WHEREFORE, Plaintiffs respectfully request that this Court GRANT the following
  Relief:


               A. Assume jurisdiction and venue regarding this matter;
               B. Declare that Defendants illegally discriminated against the Plainitff when
                  KVCC failed to grant reasonable modification of it’s Culinary Arts
                  Program rules and excluded her from it’s Culinary Arts Program, all in

                                               9
Case 1:20-cv-00313-JDL Document 1 Filed 08/28/20 Page 10 of 10               PageID #: 10



               violation of the ADA, Section 504 of the Rehabilitation Act of 1974, and
               the Maine Human Rights Act.


            C. Enjoin the Defendants from refusing to admit persons with disabilities
               into its Culinary Arts Program, if they can benefit from the program with
               reasonable modifications.


            D. Award Plaintiff all statutory damages, including but not limited to,
               compensatory damages and civil penal damages to which she may be
               entitled.


            E. Award Plaintiff her costs and reasonable attorneys’ fees, pursuant to 42
               U.S.C. § 12205 (ADA); and 29 U.S.C. § 794a(b) (Section 504); and 5
               M.R.S. §4614.


            F. And grant such other and further relief as justice demand.


         Dated: August 28, 2020                    Respectfully Submitted,

                                                   _/s/ Patrick Ende________
                                                    Patrick Ende, ME Bar No. 2731
                                                   Attorney for Plaintiff
                                                   DISABILITY RIGHTS MAINE
                                                   160 capitol Street, Suite 4
                                                   Augusta, Maine 04330
                                                   (207) 626-2774
                                                   pende@drme.org


                                                   __/s/ Peter M. Rice________
                                                   Peter M. Rice ME bar No. 7277
                                                   Attorney for Plaintiff
                                                   DISABILITY RIGHTS MAINE
                                                   160 Capitol Street, Suite 4
                                                   Augusta, Maine 04330
                                                   (207 626-2774
                                                   pmrice@drme.org

                                           10
